PER CURIAM.
Randall appeals his conviction for false acknowledgment of a signature. We affirm.
Randall was convicted of violating section 117.09(2), Florida Statutes (1981) which provides, in part, that “Any notary public in this state ... who falsely takes or receives an acknowledgment of the signature on any written instrument shall be guilty of a felony of the third degree....” He contends on appeal that the trial court *1257erred by refusing his requested instructions on specific intent.1 We disagree.
The trial court twice instructed the jury as follows:
Before you can find Leonard Randall guilty ... the state must prove the following elements beyond a reasonable doubt.
One, that Leonard Randall was a [njotary [pjublic on the date alleged in the [¡Information.
Two, that Leonard Randall falsely or fraudulently did take or receive an acknowledgment of a signature, to wit: Bonnie Paul.
Three, that Leonard Randall took the above acknowledgment on the written instrument, to wit: service of process. Four, that Leonard Randall knew Bonnie Paul.
Five, that Leonard Randall knew that the signature on the written instrument was not that of Bonnie Paul, and Six, that Leonard Randall knew that the person who acknowledged the signature of Bonnie Paul was not Bonnie Paul.
This instruction adequately covered the intent issue.2 See Wilson v. State, 284 So.2d 24 (Fla. 2d DCA 1973), quashed on other grounds, 294 So.2d 327 (Fla.1974). In such a situation the refusal to give a requested special instruction is not error. Brown v. State, 423 So.2d 599, 600 (Fla. 3d DCA 1982). Accordingly, the conviction is
Affirmed.

. Randall also contends that the trial court erred in denying his motion for judgment of acquittal. We find this point to be without merit.


. Defense counsel himself, in arguing for the requested instructions, characterized section 117.09(2) by saying, "It says when you know it’s not the person and you go ahead and do it anyhow, then you are committing a felony." That same characterization was provided to the jury in the instruction given.